DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Jr. (US 6,708,339) in view of Morales Velasquez (WO 2018/229619) (US 2020/0178638 used as English Equivalent).
With respect to claims 1, 7 and 8, Smith, Jr. teaches a sound passage (Fig.5) assembly being insertable into an ear hole in a helmet (Fig.1) for sound passing through the ear hole (Col.4, Lines 32 – 41), said assembly comprising a grommet (Fig.8) having an inner lip (Fig.8, Item 56) being spaced from an outer lip (Fig.,8, Item 54) to define an engaging slot (Fig.8, Item 46) between said inner lip and said outer lip, said inner lip being extendable through an ear hole in a helmet (Fig.5, Item 14) thereby facilitating a bounding edge of the ear hole to engage said engaging slot wherein said grommet is configured to be retained in the ear hole, said grommet having a sound hole (Fig.5, Item 45) extending therethrough wherein said sound hole is configured to pass audible sound into the helmet (Col.4, Lines 32 – 41).
However, Smith, Jr. fails to disclose a sound amplifying bowl integrated into said grommet, said bowl being concavely arcuate such that a curvature of said bowl has a focus being aligned with said sound hole in said grommet thereby facilitating said bowl to direct the audible sound into said ear hole wherein said bowl is configured to enhance a user's ability to hear the audible sound when the user is wearing the helmet.
On the other hand, Morales Velasquez teaches a helmet (Fig.1, Item 1) comprising a sound amplifying bowl (Figs.1 and 2, Item 2) attached to the helmet, said bowl being concavely arcuate such that a curvature of said bowl has a focus being aligned with a sound hole in thereby facilitating said bowl to direct the audible sound into said ear hole wherein said bowl is configured to enhance a user's ability to hear the audible sound when the user is wearing the helmet (¶ [0016] – [0023]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Morales Velasquez configuration with the Smith, Jr. design because it would permit a user to perceive sound and/or speech as close as possible as if the user wasn’t wearing the helmet; in this manner enhancing the audible awareness of the helmet wearer.
The obvious combination of Smith, Jr. and Morales Velasquez teach wherein said sound hole has a bounding edge, said bounding edge having a front side, a back side, a top side and a bottom side, said top side sloping downwardly between said front side and said back side thereby facilitating said sound hole to conform to the shape of said ear hole in said helmet, said outer lip having an outwardly facing surface being exposed when said grommet is positioned in said ear hole; and said bowl extends away from said outwardly facing surface of said outer lip, said bowl extending along each of said front side, said top side and said bottom side of said bounding edge of said sound hole wherein said bowl is configured to simulate the shape of a human outer ear, said bowl having a reflecting surface being directed toward said sound hole, said reflecting surface being concavely arcuate (Smith, Jr.: Fig.5; Col.4, Lines 32 – 41, and Morales Velasquez: Figs.1 and 2; ¶ [0016] – [0023]).
With respect to claims 2 and 7, Smith, Jr. teaches wherein said sound hole (Fig.5, Item 45) is configured to conform to the shape of the ear hole in the helmet (Figs.1 and 5, Item 14).  Furthermore, the Examiner considers that it would have been an obvious matter of design choice to provide the sound hole having a bounding edge, said bounding edge having a front side, a back side, a top side and a bottom side, said top side sloping downwardly between said front side and said back side because it would provide a predetermined shape and/or configuration that would correspond with the ear hole of the particular helmet. Additionally, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
 With respect to claim 3, Smith, Jr. teaches wherein said outer lip has an outwardly facing surface being exposed when said grommet is positioned in the ear hole (Figs.1 and 5).  
With respect to claims 4 and 7, the obvious combination of Smith, Jr. and Morales Velasquez teach wherein 7said sound hole has a bounding edge, said bounding edge having a front side, a back side, a top side and a bottom side, said top side sloping downwardly between said front side and said back side wherein said sound hole is configured to conform to the shape of the ear hole in the helmet (Smith, Jr.: Figs.1 and 5); and said bowl extends away from said outwardly facing surface of said outer lip, said bowl extending along each of said front side, said top side and said bottom side said bounding edge of said sound hole; and wherein said bowl is configured to simulate the shape of a human outer ear (Morales Velasquez: Figs.1 and 2; ¶ [0016]).  
With respect to claim 5, Morales Velasquez teaches wherein said bowl has a reflecting surface being directed toward said sound hole, said reflecting surface being concavely arcuate (¶ [0016] – [0025] and [0029]).  

Response to Arguments
Applicant's arguments filed on 05/10/2022 have been fully considered but they are not persuasive. The Examiner still considers that the obvious combination of the patents to Smith, Jr. and Morales Velasquez still teach the limitations described in the claims as discussed above.
The Examiner considers that Smith, Jr. clearly teaches a grommet having a sound passage and being insertable into an ear hole in a sport’s helmet sound passage, and Morales Velasquez clearly teaches a grommet having a sound passage and recreating the acoustic form of a human ear and being insertable into an ear hole in a motorcycle helmet sound passage, in order to enhance the auditory perception of the rider. The Examiner considers that any person with ordinary skill in the art would be motivated to combine Smith, Jr. and Morales Velasquez teachings to obtain a sport’s helmet comprising a grommet insertable into an ear hole of the helmet sound passage and recreating the acoustic form of a human ear in order to enhance the auditory perception of the athlete. 
The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971). The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.
In re Bozek, 163 USPQ 545 (CCPA 1969).  Furthermore, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 12, 2022